Appellant was convicted of sodomy, and given fifteen years in the penitentiary, and from the judgment and sentence of the lower court he prosecutes this appeal. There is no bill of exceptions in the record. The alleged sodomy was with a woman. The details are revolting, and not necessary to be stated. The contention of the appellant that the act could not be performed with a woman is without any foundation to support it, the statute and authorities on the subject being otherwise. The statute reads: "If any person shall commit with mankind * * * the abominable and detestable crime against nature." Woman is included under the term "mankind." See, Rev. Penal Code, Art. 364; 2 Bishop's Crim. Law, § 1193. The copulation in the mouth in this instance was not sufficient, but the proof was unquestioned that the appellant copulated with a woman by penetrating her fundament or anus with his penis. The judgment is affirmed.
Affirmed. *Page 38